DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities: Claim 6 is recited twice. The claims appear to be numbered twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claims 13 and 14 depend from themselves.
6.	Claims 1-16 recites are replete with lack of antecedent informalities “the front side, the lower end face, the rear, the bottom edge, “the top”, “the entire”, and  “the lateral”.  There is insufficient antecedent basis for these limitations in the claims. The 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Drake.
Snyder discloses the use of an apparatus for parking stringed musical instruments in an upright position, comprising: a flexible body (paragraph 009) wherein the front side of the flexible body is provided with an adhesive (7) that allows the apparatus to be removably attached to the lower end face of the stringed musical instrument, a guitar; and  two legs provided on the rear side of the flexible body, wherein the combined support provided by the legs allow the stringed musical instrument to be parked in an upright position on the ground (see figure 12); wherein the legs of the apparatus are arranged in such a way that the centre-of-gravity of the stringed musical instrument parked in upright position on the apparatus passes through the central portion of the apparatus to provide adequate stability to the stringed musical instrument (see figures 9 and 12).
Snyder does not disclose the use of thermoplastic polyurethane.

Snyder and Drake do not disclose the use of three or four legs.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed by Snyder with the material as disclosed by Drake in order to provide a support device with high tensile strength; and the use of  multiple legs as recited by the applicant in order to provide added stability.

9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Ross.
Snyder discloses the use of an apparatus for parking stringed musical instruments in an upright position, comprising: a flexible body (paragraph 009) wherein the front side of the flexible body is provided with an adhesive (7) that allows the apparatus to be removably attached to the lower end face of the stringed musical instrument, a guitar; and  two legs provided on the rear side of the flexible body, wherein the combined support provided by the legs allow the stringed musical instrument to be parked in an upright position on the ground (see figure 12); wherein the legs of the apparatus are arranged in such a way that the centre-of-gravity of the stringed musical instrument parked in upright position on the apparatus passes through the central portion of the apparatus to provide adequate stability to the stringed musical instrument (see figures 9 and 12).
Snyder does not disclose the use of thermoplastic polyurethane.

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed by Snyder with the adhesive as disclosed by Ross in order to provide an adhesive that holds an element securely in place and yet is easily removable, washable and reusable. 
Snyder and Ross do not disclose the use of three or four legs.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed by Snyder with the material as disclosed by Ross in order to provide an adhesive that holds an element securely in place and yet is easily removable, washable and reusable; and the use of multiple legs as recited by the applicant in order to provide added stability.

10.  Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of WO2015141955A1.
Snyder discloses the use of an apparatus for parking stringed musical instruments in an upright position, comprising: a flexible body (paragraph 009) wherein the front side of the flexible body is provided with an adhesive (7) that allows the apparatus to be removably attached to the lower end face of the stringed musical instrument; and  two  legs provided on the rear side of the flexible body, wherein the combined support provided by the legs allow the stringed musical instrument to be parked in an upright position on the ground (see figure 12). 
Snyder does not disclose the use of double-sided acrylic foam tape.

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed by Snyder with the adhesive as disclosed by Ross in order to provide an adhesive that holds an element securely in place and yet is easily removable, washable and reusable. 
Snyder and Ross do not disclose the use of three or four legs.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed by Snyder with the double-sided acrylic foam tape as disclosed in WO2015141955A1 in order to provide an adhesive that has good adhesiveness despite the thickness; and the use of multiple legs recited by the applicant in order to provide added stability.

11.  Claims 2-9, 12, and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067. The examiner can normally be reached 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837